Dawson, J.
(dissenting): It will be noted that the statute of 1911 (R. S. 39-342) quoted above declares that in the counties to which it refers (which probably included none but Leavenworth county) a half-mill levy was authorized for the support of the poor, “in addition to all other levies now authorized by law.” There was good ground for such legislation aside from the presumption of good faith and worthy purposes which must be ascribed to all legislative acts. In Leavenworth county the problem of caring for the poor is unusual. While the county itself ranks high in material wealth and its people in general are as enterprising and prosperous as other Kansas folk, there are located within its borders the state *639penitentiary, the federal prison and the United States disciplinary barracks. Several thousand persons are incarcerated therein. It is but natural that the families of many of these persons should come from distant parts and settle down near their misfortunate relatives housed behind prison walls. Many such families are very poor, for the reason that their bread winners are in penal servitude ■ without wage-earning capacity. This is a chronic condition, not a mere theory. In the enactment of the statute of 1911 the legislature took note of it. This court should take judicial cognizance of it. If we were in doubt about it, this being an original action where we are privileged to collate and weigh facts like other trial courts, we should not hesitate to order them formally inquired into and submitted for judicial consideration.
In Young v. Regents of State University, 87 Kan. 239, 124 Pac. 150, it was said:
“It is the duty of the court to interpret a statute designed to ameliorate social conditions and promote the general welfare of the people of the state in such a way that it may be upheld and not nullified, if it be possible to do so, and in such a way that the intention of the legislature may be carried •out to the fullest extent. . . .” (Syl. U 2.)
I deem it clear that it was the manifest legislative purpose to authorize the county of Leavenworth to levy half a mill for the support of the poor in addition to the general statutory authority conferred on county boards throughout the state. Therefore, after the enactment of the statute of 1911, Leavenworth county had all the general taxing powers conferred on counties for the support of the poor and, also, the special taxing-power in addition thereto conferred by that act of 1911.
In 1919 the legislature determined that the general revenue fund of the several counties should be relieved of the expense for the support of the poor and to that end it authorized a half-mill levy for such purpose, which should be in addition to all other tax levies, and that thenceforth the support of the poor should be paid from the funds raised by this particular tax levy. The act of 1919 (R. S. 39-340) now constitutes the general statutory authority for raising money for the support of the poor, and it supersedes whatever general statutory authority to that effect had existed prior thereto. It superseded the general statutory authority for levying taxes for the support of the poor which was in vogue at the time the act of 1911 was enacted to relieve the situation in Leavenworth county.
*640But the act of 1919 merely changed that general statutory authority. It did not avowedly affect the special act of 1911. Until the enactment of the statute of 1919 Leavenworth county could raise funds for the support of the poor under the general law and under the act of 1911 as well. It can still do so. Only the general law itself has been changed. The powers of the Leavenworth county board to levy taxes for the support of the poor are whatever the general statute may prescribe for that purpose plus that conferred by the act of 1911.
In Stephens v. Ballou, 27 Kan. 594, 601, this court said:
“If the provisions of the old act and of the new can be reconciled by any possible mode of interpretation or construction, if the old act and the new can both be given force and effect, according to their terms and under any circumstances, then it should never be held that one overturns and destroys the other, but both should be given full force and effect.”
See, also, State, ex rel., v. Atherton, ante, p. 449, and cases cited therein.
For these reasons I dissent.
Mr. Justice Harvey and Mr. Justice Hopkins join in this dissent.